ICJ_146_Judgment2867ATILO-IFAD_IFAD_NA_2010-04-29_ORD_01_NA_00_EN.txt.        INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


         JUDGMENT NO. 2867
 OF THE ADMINISTRATIVE TRIBUNAL
   OF THE INTERNATIONAL LABOUR
 ORGANIZATION UPON A COMPLAINT
 FILED AGAINST THE INTERNATIONAL
UND FOR AGRICULTURAL DEVELOPMENT
     (REQUEST FOR ADVISORY OPINION)


          ORDER OF 29 APRIL 2010




              2010
       COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRÊTS,
    AVIS CONSULTATIFS ET ORDONNANCES


   JUGEMENT N° 2867 DU TRIBUNAL
 ADMINISTRATIF DE L’ORGANISATION
    INTERNATIONALE DU TRAVAIL
        SUR REQUÊTE CONTRE
      LE FONDS INTERNATIONAL
    DE DÉVELOPPEMENT AGRICOLE
     (REQUÊTE POUR AVIS CONSULTATIF)


       ORDONNANCE DU 29 AVRIL 2010

                         Official citation :
dgment No. 2867 of the Administrative Tribunal of the International
bour Organization upon a Complaint Filed against the International
   Fund for Agricultural Development, Order of 29 April 2010,
                   I.C.J. Reports 2010, p. 298




                    Mode officiel de citation :
  Jugement n° 2867 du Tribunal administratif de l’Organisation
internationale du Travail sur requête contre le Fonds international
     de développement agricole, ordonnance du 29 avril 2010,
                   C.I.J. Recueil 2010, p. 298




                                           No de vente :
SN 0074-4441
BN 978-92-1-071091-6
                                           Sales number    981

                               29 APRIL 2010

                                    ORDER




          JUDGMENT NO. 2867
  OF THE ADMINISTRATIVE TRIBUNAL
    OF THE INTERNATIONAL LABOUR
  ORGANIZATION UPON A COMPLAINT
  FILED AGAINST THE INTERNATIONAL
FUND FOR AGRICULTURAL DEVELOPMENT

  (REQUEST FOR ADVISORY OPINION)




    JUGEMENT N° 2867 DU TRIBUNAL
  ADMINISTRATIF DE L’ORGANISATION
     INTERNATIONALE DU TRAVAIL
         SUR REQUÊTE CONTRE
       LE FONDS INTERNATIONAL
     DE DÉVELOPPEMENT AGRICOLE

  (REQUÊTE POUR AVIS CONSULTATIF)




                              29 AVRIL 2010

                             ORDONNANCE

               INTERNATIONAL COURT OF JUSTICE

                               YEAR 2010

                               29 April 2010


          JUDGMENT NO. 2867
  OF THE ADMINISTRATIVE TRIBUNAL
    OF THE INTERNATIONAL LABOUR
  ORGANIZATION UPON A COMPLAINT
  FILED AGAINST THE INTERNATIONAL
FUND FOR AGRICULTURAL DEVELOPMENT
               (REQUEST FOR ADVISORY OPINION)




                                  ORDER


Present : Vice-President TOMKA ; Judges SHI, AL-KHASAWNEH,
          BUERGENTHAL, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
          BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF,
          GREENWOOD ; Registrar COUVREUR.


    The International Court of Justice,
  Composed as above,
  After deliberation,
  Having regard to Articles 48, 65 and 66, paragraphs 2 and 4, of the
Statute of the Court and to Articles 13, paragraph 3, and 104 of the
Rules of Court,
    Makes the following Order :
  Whereas on 22 April 2010, at its ninety-ninth session, the Executive
Board of the International Fund for Agricultural Development adopted
he following resolution :
4

      “The Executive Board, . . .
      Whereas, by its Judgment No. 2867 of 3 February 2010, the
    Administrative Tribunal of the International Labour Organization
    (ILOAT) confirmed its jurisdiction in the complaint introduced by
    Ms A. T. S. G. against the International Fund for Agricultural Develop-
    ment,
       Whereas Article XII of the Annex of the Statute of the Adminis-
    trative Tribunal of the International Labour Organization provides
    as follows :
         ‘1. In any case in which the Executive Board of an international
      organization which has made the declaration specified in Arti-
      cle II, paragraph 5, of the Statute of the Tribunal challenges a
      decision of the Tribunal confirming its jurisdiction, or considers
      that a decision of the Tribunal is vitiated by a fundamental fault
      in the procedure followed, the question of the validity of the deci-
      sion given by the Tribunal shall be submitted by the Executive
      Board concerned, for an advisory opinion, to the International
      Court of Justice.
         2. The opinion given by the Court shall be binding.’,
       Whereas the Executive Board, after consideration, wishes to avail
    itself of the provisions of the said Article,
       Decides to submit the following legal questions to the Interna-
    tional Court of Justice for an advisory opinion :
        ‘I. Was the ILOAT competent, under Article II of its Statute,
      to hear the complaint introduced against the International Fund
      for Agricultural Development (hereby the Fund) on 8 July 2008
      by Ms A. T. S. G., an individual who was a member of the staff of
      the Global Mechanism of the United Nations Convention to
      Combat Desertification in Those Countries Experiencing Serious
      Drought and/or Desertification, Particularly in Africa (hereby the
      Convention) for which the Fund acts merely as housing organi-
      zation?

         II. Given that the record shows that the parties to the dispute
      underlying the ILOAT’s Judgment No. 2867 were in agreement
      that the Fund and the Global Mechanism are separate legal enti-
      ties and that the Complainant was a member of the staff of the
      Global Mechanism, and considering all the relevant documents,
      rules and principles, was the ILOAT’s statement, made in support
      of its decision confirming its jurisdiction, that ‘the Global Mecha-
      nism is to be assimilated to the various administrative units of the
      Fund for all administrative purposes’ and that the ‘effect of this is
      that administrative decisions taken by the Managing Director in
      relation to staff in the Global Mechanism are, in law, decisions of

5

        the Fund’ outside its jurisdiction and/or did it constitute a funda-
        mental fault in the procedure followed by the ILOAT ?
           III. Was the ILOAT’s general statement, made in support of its
        decision confirming its jurisdiction, that ‘the personnel of the Glo-
        bal Mechanism are staff members of the Fund’ outside its jurisdic-
        tion and/or did it constitute a fundamental fault in the procedure
        followed by the ILOAT ?
           IV. Was the ILOAT’s decision confirming its jurisdiction to
        entertain the Complainant’s plea alleging an abuse of authority by
        the Global Mechanism’s Managing Director outside its jurisdic-
        tion and/or did it constitute a fundamental fault in the procedure
        followed by the ILOAT ?
           V. Was the ILOAT’s decision confirming its jurisdiction to
        entertain the Complainant’s plea that the Managing Director’s
        decision not to renew the Complainant’s contract constituted an
        error of law outside its jurisdiction and/or did it constitute a fun-
        damental fault in the procedure followed by the ILOAT ?

           VI. Was the ILOAT’s decision confirming its jurisdiction to
        interpret the Memorandum of Understanding between the Con-
        ference of the Parties to the United Nations Convention to Com-
        bat Desertification in Those Countries Experiencing Serious
        Drought and/or Desertification, Particularly in Africa and IFAD
        (hereby the MoU), the Convention, and the Agreement Establish-
        ing IFAD beyond its jurisdiction and/or did it constitute a funda-
        mental fault in the procedure followed by the ILOAT ?

           VII. Was the ILOAT’s decision confirming its jurisdiction to
        determine that by discharging an intermediary and supporting
        role under the MoU, the President was acting on behalf of IFAD
        outside its jurisdiction and/or did it constitute a fundamental fault
        in the procedure followed by the ILOAT ?
           VIII. Was the ILOAT’s decision confirming its jurisdiction to
        substitute the discretionary decision of the Managing Director of
        the Global Mechanism with its own outside its jurisdiction and/or
        did it constitute a fundamental fault in the procedure followed by
        the ILOAT ?
           IX. What is the validity of the decision given by the ILOAT in
        its Judgment No. 2867 ?’” ;
  Whereas certified true copies of the French and English texts of that
resolution were transmitted to the Court under cover of a letter from the
President of the International Fund for Agricultural Development dated
23 April 2010 and received in the Registry of the Court on 26 April 2010 ;

    Whereas the President of the Fund indicated in his letter that, pursuant


6

 o Article 65 of the Statute, all documents likely to throw light upon the
question would be transmitted to the Court ;
  Whereas, by letters dated 26 April 2010, the Registrar gave notice of
 he request for an advisory opinion to all States entitled to appear before
 he Court, pursuant to Article 66, paragraph 1, of the Statute,
   1. Decides that the International Fund for Agricultural Development
and its Member States entitled to appear before the Court, the States
parties to the United Nations Convention to Combat Desertification
entitled to appear before the Court and those specialized agencies of the
United Nations which have made a declaration recognizing the jurisdic-
 ion of the Administrative Tribunal of the International Labour Organi-
zation pursuant to Article II, paragraph 5, of the Statute of the Tribunal
are considered likely to be able to furnish information on the questions
submitted to the Court for an advisory opinion ;
   2. Fixes 29 October 2010 as the time-limit within which written state-
ments on these questions may be presented to the Court, in accordance
with Article 66, paragraph 2, of the Statute ;
   3. Fixes 31 January 2011 as the time-limit within which States and
organizations having presented written statements may submit written
comments on the other written statements, in accordance with Article 66,
paragraph 4, of the Statute ;
   4. Decides that the President of the International Fund for Agricul-
 ural Development shall transmit to the Court any statement setting forth
 he views of the complainant in the proceedings against the Fund before
 he Administrative Tribunal of the International Labour Organization
which the said complainant may wish to bring to the attention of the
Court ; and fixes 29 October 2010 as the time-limit within which any pos-
sible statement by the complainant who is the subject of the judgment
may be presented to the Court and 31 January 2011 as the time-limit
within which any possible comments by the complainant may be pre-
sented to the Court ; and
   Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
 he Peace Palace, The Hague, this twenty-ninth day of April, two thou-
sand and ten.

(Signed) Vice-President.                    (Signed) Peter TOMKA,
                                                    Vice-President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




7

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071091-6

